Citation Nr: 1113728	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for right repaired inguinal hernia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the noncompensable (zero percent) evaluation for service-connected right repaired inguinal hernia. 

The Board notes that the Veteran timely disagreed with a December 2008 rating decision, which denied service connection for hepatitis B, and a statement of the case was subsequently issued in April 2009.  However, he did not perfect his appeal by filing a VA Form 9 or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his disability is more disabling than contemplated by the current noncompensable evaluation.  As discussed herein, the Board finds that further development is warranted before the claim can be adjudicated. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009). See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last afforded an examination for his right repaired inguinal hernia in August 2006.  In various statements, the Veteran and his representative have indicated that the examination report was not adequate.  They specifically contend that the examiner did not note whether the Veteran wore a hernia belt or truss, or whether he took medication for his disability.  In its July 2008 informal hearing presentation, the Veteran's representative observed that the Veteran has not been evaluated for any residual scars from his hernia repair.  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the Board notes that the Veteran and his representative appear to assert that the Veteran's symptoms have worsened since he was last examined in August 2006; these include problems with activities of daily living and working.  The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the Veteran must be afforded a contemporaneous examination for his right repaired inguinal hernia.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the current severity of his service-connected right repaired inguinal hernia.  The claims folder, along with any additional evidence obtained, should be made available to the examiner for review.  The examiner should review the claims folder and should note that review in the report. 

The examiner is asked to ensure that the following are contained in the examination report:

a. The examiner should describe all complaints and findings related to the right inguinal area. 

b. The examiner should respond to the following questions: 
a. Does the Veteran have a recurrent hernia? 
b. Is there hernia small or large? 
c. Does it protrude? 
d. Is it readily reducible? 
e. Is it well supported by a truss or belt? 
f. Is it operable? 
g. For each surgical hernia repair scar, is the scar superficial or deep?  
i. Is it painful? 
ii. Is it unstable? 
iii. What is the measurement of each hernia repair scar?

c)  The examiner should provide an assessment of the impact of the disability on the Veteran's daily activities and ability to work.

 The rationale for all opinions should be explained.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


